DETAILED ACTION
Claim Interpretation
The details of 112(f) claim interpretation were previously provided and not repeated.  The term “assist unit” in claim 2 is interpreted under 112(f) – the structure includes that as depicted by part 33 in Figs. 1A and B and the equivalents thereof.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemaire (2008/0018012).
Lemaire teaches a method for drawing a plurality of extended forms from a single grown form produced by growing carbon nanotubes, the drawing apparatus comprising:
- a plurality of single support member (1399) configured to support a part of the grown form, the support units arranged in a width direction, see Figs. 13A and B, 
- as per the Figures and related text, the single support members are moved with the grown form away from the other single support members to draw the plurality of extended forms from the single grown form (particularly Fig. 13B).  
	All elements of claim 6 are likewise taught by the figures and description as described, the adjacent support units are separated from each other as per Fig. 13B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (2008/0018012) in view of Ovalle (2016/0229113).
Lemaire teaches a method for drawing a plurality of extended forms from a single grown form produced by growing carbon nanotubes, the drawing apparatus comprising:
- a single support member configured to support a part of the grown form, see single support members 1399, wherein the single support members comprise a plurality of support units arranged in a width direction, see Figs. 13A and B, 
- a drive unit configured to cause a relative motion of the single support member and the grown form, the drive unit is held under 112(f) and interpreted as a linear motor and sliders and the equivalents.  
            While it is understood that there is some type of drive which would be considered an equivalent to the linear motor and sliders, Ovalle teaches a slider and linear motor for moving a nanotube pulling support member [0025].  It would have been 
            The method as demonstrated per Figs 13A/B and the related text includes supporting a part of the grown form with the plurality of support units arranged in the width direction of the grown form and causing relative motion to draw the extended form from the single grown form.
	Regarding claim 2, as per Fig. 13B, certain of the parts that include pull bars 1399 and rods 1319 are “assist units” – for example alternate of the sets are support units (such as those more forward towards the nanotube array in Fig. 13B) and alternate ones are assist units (those further away from the array).
	
Response to Arguments
It is noted that prosecution has been reopened based on the teachings of Lemaire particularly related to Figs. 13A and B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715